UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
RODNEY H. WILLIAMS, a/k/a Simon
Andrew Conrad, a/k/a Siothan                    No. 03-4148
Andrew Connor, a/k/a Rod
Williams, a/k/a Kenneth Gary
Williams,
                Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                Raymond A. Jackson, District Judge.
                           (CR-01-231)

                      Submitted: July 8, 2003

                      Decided: July 29, 2003

     Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Charles R. Burke, Virginia Beach, Virginia, for Appellant. Stephen
Westley Haynie, OFFICE OF THE UNITED STATES ATTORNEY,
Norfolk, Virginia, for Appellee.
2                     UNITED STATES v. WILLIAMS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Rodney H. Williams was convicted by a jury of twelve counts of
wire fraud, in violation of 18 U.S.C. § 1343 (2000), two counts of
identity theft, in violation of 18 U.S.C. §§ 1028(a)(7), 2 (2000), and
one count of false use of a social security number in violation of 42
U.S.C. § 408(a)(7)(B) (2000), 18 U.S.C. § 2. Williams’ attorney has
filed an Anders v. California, 386 U.S. 738 (1967), brief and a motion
to withdraw, raising several issues at the request of Williams, but con-
cluding there are no meritorious issues for appeal. Williams has filed
a pro se supplemental brief, augmenting his attorney’s claims and
raising new claims. He also moves for appointment of new appellate
counsel and general relief. After an independent review of the record,
we affirm.

   We find the indictment was not defective. The prosecutor was not
obligated to present exculpatory evidence to the grand jury. United
States v. Williams, 504 U.S. 36, 45-46 (1992). In addition, Williams
cannot show he was prejudiced by any alleged false testimony pre-
sented to the grand jury. United States v. Mills, 995 F.2d 480, 485-87
(4th Cir. 1993). We further find no evidence of alleged prosecutorial
misconduct. In addition, we find no evidence of judicial misconduct.
Nor do we find that the district court judge should have recused him-
self. See 28 U.S.C. § 455(b)(4) (2000); United States v. Nobel, 696
F.2d 231, 233-34 (4th Cir. 1982); United States v. Ravich, 421 F.2d
1196, 1205-06 (2d Cir. 1970). Furthermore, the district court properly
denied the motion to strike certain portions of the indictment for
improper venue. This issue was decided in Williams’ co-defendant’s
appeal. See United States v. Janes, 2003 WL 21267842 (4th Cir. June
3, 2003) (No. 02-4866) (unpublished). In addition, there was no error
in the determination of the offense level. United States v. Miller, 316
F.3d 495, 502 (4th Cir. 2003).
                       UNITED STATES v. WILLIAMS                         3
   We have reviewed the issues raised in Williams’ pro se supplemen-
tal brief and find them without merit. There was sufficient evidence
to support the convictions. The sentencing enhancements for obstruc-
tion of justice and being an organizer or supervisor were proper. In
addition, the criminal history category was properly determined. Wil-
liams’ claim of ineffective assistance of counsel is not cognizable on
direct review. United States v. King, 119 F.3d 290, 295 (4th Cir.
1997); United States v. Hoyle, 33 F.3d 415, 418 (4th Cir. 1994).

   In accordance with Anders, we have reviewed the entire record in
this case and have found no meritorious issues for appeal. We there-
fore affirm Williams’ convictions and sentence. This court requires
that counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. Thus, we deny
counsel’s motion to withdraw and Williams’ motion to appoint appel-
late counsel. If Williams requests that a petition for certiorari be filed,
but counsel believes that such a petition would be frivolous, then
counsel may renew his motion. Counsel’s motion must state that a
copy thereof was served on Williams. We also deny Williams’ motion
for general relief seeking review of this court’s decision in his co-
defendants’ appeal. We dispense with oral argument, because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                             AFFIRMED